DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The applicant’s arguments filed 1/28/2022 have been fully considered by the examiner, do not place the application in condition for allowance, and in response the examiner submits the following:	
The applicant argues that the claims as amended overcome the prior art of record. Specifically, the applicant argues that the prior art of record of Kageyama disclose flares that extend inward, not outward. The examiner disagrees and respectfully submits that the restraining parts B and superposed part A extend outward from the face of the tubular joint member 4. The claims fail to set forth in which direction or in relation to what claim element their flares extend “outward” from. The claims merely set forth that there are flares at first and second ends, and in some way, these flares extend “outward”. Since parts A and B of Kageyama extend outwardly from element 4, they are being fairly interpreted as extend outward. The rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 4-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003260140 A to Kageyama.
Regarding claim 1, Kageyama discloses a medical guidewire comprising inter alia: 
a first wire section (insertion member 2) comprising a first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); 
a second wire section (introduction member 3) comprising a second material different from the first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); and 
a joining section (space between the tubular joint member 4) adjacent both the first and second wire sections, the joining section comprising a feature configured to hold the first wire section to the second wire section, wherein feature comprises a hypotube (tubular joint member 4) with a first and a second end (see Fig. 1), the hypotube receiving the first wire section at the first end and the second wire section at the second end ([0027] the insertion member and the introduction member are firmly joined by the reduced diameter of the tubular joining member 4), and wherein the hypotube comprises a flare (restraining parts B and superposed part A, [0027]-[0028]), which extends outwards at each of the first and second ends (the restraining parts B and superposed part A extend outwardly from the face of the tubular joint member 4)  thereby securing the hypotube to both the first and second wire sections (restraining parts B and superposed part A, [0027]-[0028]).

    PNG
    media_image1.png
    353
    631
    media_image1.png
    Greyscale

Regarding claim 4, Kageyama discloses wherein the portion of the first and second wire sections received in the hypotube have a taper or a radial taper ([0025]).  
Regarding claim 5, Kageyama discloses wherein the tapered portions of the first and second wire sections overlap with the hypotube. ([0025])  
Regarding claim 6, Kageyama discloses wherein the first material comprises one of stainless steel, nickel-chromium alloy, nickel-chromium-iron alloy, and cobalt alloy and wherein the second material comprises nickel-titanium alloy ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials).
Regarding claim 7, Kageyama discloses wherein the hypotube comprises nickel-titanium alloy ([0030]).  
Regarding claim 10, Kageyama discloses wherein the joint between the first and second wire sections is diagonal or parabolic in shape (Fig. 1).  
Regarding claim 11, Kageyama discloses wherein the outer diameter of the guidewire is between 0.005 (or 0.127 mm) and about 0.04 inches (or 1.016 mm) ([0029] the wire diameter of an insertion member and an introduction member … 0.2-0.7 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of US 20150148706 A1 to Abner.
Kageyama discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the first and second wire sections are further secured together with solder, adhesive, welding, or with adhesive, such as UV cure, heat cure, or cyanoacrylate.  However, Abner teaches a core wire with separate sections ([0024]). Abner teaches that the separate sections may be connected using welding, soldering or with an adhesive, and can be used regardless of whether or not a connector is utilized. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the connection of the separate wire sections of Kageyama with the welding, soldering or adhesive technique of Abner as Abner teaches at [0003] that such method of forming a core wire would have provided a needed alternative method for manufacturing and using medical devices. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama in view of US 6068623 A to Zadno-Azizi et al. (hereinafter, Zadno).
Regarding claim 9, Kageyama discloses a medical guidewire comprising inter alia: 
a first wire section (insertion member 2) comprising a first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); 
a second wire section (introduction member 3) comprising a second material different from the first material ([0029] the insertion member and the introduction member can be used by appropriately combining the above [NiTi alloy, CuAlNi alloy, FeNiCoTi alloy or CoNiCrFe alloy] materials); and 
a joining section (space between the tubular joint member 4) adjacent both the first and second wire sections, the joining section comprising a feature configured to hold the first wire section to the second wire section, wherein the joining section is a hypotube (tubular joint member 4) pressed on to the first and section wire sections ([0027] the insertion member and the introduction member are firmly joined by the reduced diameter of the tubular joining member 4), such that the hypotube comprises a flare (restraining parts B and superposed part A, [0027]-[0028]), which extends outward (the restraining parts B and superposed part A extend outwardly from the face of the tubular joint member 4) at each of a first and second ends which creates a compressive force thereby securing the hypotube to both the first and second wire sections (restraining parts B and superposed part A, [0027]-[0028]).
 Kageyama discloses the claimed invention as set forth and cited above except for where the hypotube is cold-pressed. However, Zadno teaches that alloys are typically shaped into a hypotube by cold working the material, which results in a reduced tube wall diameter and can be done by swager, metal extrusion and drawing equipment (col. 18, ll. 21-40). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to cold-press the hypotube of Kageyama as set forth in the cold working steps as set forth by Zadno, as Zadno teaches that such cold working is typical for the purpose of forming a hypotube. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791